 464DECISIONSOF NATIONAL,LABOR RELATIONS BOARDLaker Spring & Electric,Car Corp.andGlen Robbins,and,-Julian F. McCarver,andErnest L. Sanders,andKendrick H. ,Reed,,andLeon Cookand H. L.Hill,andCarl Harris, and Ralph Hamblin,andCarlKirk,andElmer E.Miller,andMarvin Willard,andBenjaminW. Hall,andHerbert G. Kidd,andWilliam Armstrong,andCecil Lee Lindsey,andWalter,-B.Davis,andJames A. Carwyle,andInternationalAssociation of Machinists and Aero-spaceWorkers;.AFL-CIO,and Its Leal 'Loge-2350,1Cases- 26--CA 3422,-1, 26-CA-3422,-2,26-CA'3422,=3;`-26-CA-3422-4, 26-CA-3422,-5,26-'CA-3422,-6,'26-CA,-3422,-7, 26-CA-3422, 8,26-CA-34222 9, 26-CA-3422,-10, 26-CA-3422,-'11,26-CA-3451, 26-CA-3451,-2, 26-CA-3451,-3, 26-CA-3451,-4,26-CA-3451,-5, and 26-CA-3532,-3July 30, 1971DECISION AND ORDEROn November 5, 1970, Trial Examiner Thomas S.Wilson issued his Decision in the above-entitledproceeding, finding that the Respondent, LaherSpring & Electric Car Corp., had engaged in and wasengaging in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action neces-sary to remedy the violations found, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief, together with arequest for oral argument. The General Counsel filedcross-exceptions accompanied by a brief, and bothabove parties also filed answering briefs. Subsequent-ly, the National Labor Relations Board granted oralargument and furnished due notice to the parties.Thereafter, International Association of Machinistsand Aerospace Workers, AFL-CIO, and its LocalLodge 2350 (parties to the strike settlement memoran-dum), and the Charging Parties moved for leave to berepresented by counsel, to engage in oral arliment,and to file a brief. Leave was granted by the Boardand oral argument was held pursuant to the abovenotice on March 1, 1971. At this argument all partieswere represented by counsel and fully participatedtherein. Thereafter, the Charging Parties and Unionsrequested leave of the Board to file a memorandumcalling attention to a court decision issued after theoral argument. In the absence of any oppositionthereto such leave is hereby granted.The Board has reviewed the rulings of the Trial1The case caption ishereby amendedto include InternationalAssociation ofMachinistsand Aerospace Workers, AFL-CIO, and itsExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby-affirmed. The-'Board has considered the TrialExaminer's -, Decision, the exceptions; cross-excep-tions, the` briefs of the parties,the oral argumentsmade before the Board, and the entire record in thisproceeding, and hereby adopts thefindings,`conclu-sions,and recommendations of the Trial Examiner, asmodified herein.The basic facts are as follows:Following ° the certification of theUnions asexclusive representative for all productionand main-tenance employees at Respondent's _ New Albany,Mississippi,plant,negotiations, began for a firstcontract. The Unions called an economic strike onMonday, September 23, 1968. At that time there were138 employees in the unit and 58 of these struck.The strike ended on December 6, 1968, when theparties entered into a 3-year collective-bargainingagreement. The parties, at that time, also entered intoa strike-settlement agreement which provided thatstrikers who wished reemployment were to appear inperson at the plant within 5 working days and fill outan application form. Pursuant to the agreement, theform afforded each applicant the choice of being puton a preferential hiring list for his last job, for any jobin his department, for any job in the plant, or all threechoices.The strike-settlement agreement furtherprovided that applicants would lose all rights toreinstatement and be treated as new employeeapplicants if not reinstated within 6 months; i.e.,before June 6, 1969.During the strike the Respondent had eliminatedthe night shift in the spring department and consoli-dated it with the day shift, transferredremainingnight-shift nonstrikers to the day shift, hired 37 newemployees, and rehired8 strikers.The parties areagreed that on December 6, 1968, at the end of thestrike, the total employeecomplementwas 117. Of the50 strikers, 40 became applicantsfor reinstatement.Between December 6, 1968, and June 6, 1969, 21employees quit and 7 strikerswere reinstated, reduc-ing Respondent's total employee complement further,from 117 to 103. Thus, on June 6, 1969, the employeecomplement was reduced by 35 fromits size onSeptember 23, 1968, when the strike began. Therewere 33 unreinstated applicants on that date.Between June 6 and December 30,1969, there were38 more quits. The resulting vacancies,plus someadditional jobs were filled by hiring 47 new employeesand recalling 13 strikers. It appears from the recordthat the total complement on December30, 1969, was125, an increase of 22 from the June 6,1969; level. Onthat date there were 20 unreinstated applicants.Local Lodge 2350,as Parties to the Contract, as requestedby theChargingParties andthese Unions.192 NLRB No. 65 LAHER SPRING & ELECTRIC CAR CORP.The complaint alleges that the Respondent re-frained from materially increasing its work force untilthe expiration of the above 6-month period, in orderto undermine the Union in the eyes of its employeesand discourage employee adherence to the Union byrendering ineffectual the Union's efforts to securetheir reinstatement, thereby discriminating against itsemployees because of the Union or their protectedconcerted activities. The complaint also alleges thatfollowing the 6-month period the Respondent dis-criminated against striker applicants by hiring newemployees instead of them, and by withholding fromreturning strikers seniority and other employeebenefits previously held by them. The complaint doesnot allege,in haec verba,that the strike-settlementmemorandum was invalid.The Respondent in its answer denied that its newhires after the '6-month period were employed toperform work substantially equivalent to the jobs heldby striker applicants, alleged that withholding ofseniority from striker applicants was in accordancewith the strike-settlement agreement, and denied thatit otherwise discriminated against employees.The Trial Examiner found, in agreement with theGeneral Counsel, that there were unfilled jobs inexistence at the end of the preferential period for allstrikers "interested in reinstatement" and that theRespondent was obligated underFleetwood2 to fillthese jobs by reinstatements. He expressly discreditedthe Respondent's explanation for its refusal to fillthose jobs, instead accepting the General Counsel'stheory that the Respondent avoided rehiring morestrikers by increasing overtime prior to June 6, eventhough that was more costly. He also rejected theRespondent's testimonial `explanation for the, in-creased hiring after June 6 on the ground that neitherthe alleged seasonal increase in business nor twoalleged large orders for electric carts were supportedby documentary evidence. He found that the failureof the Respondent to produce records of unfilled andfilled orders which it possessed created an adverseinference that such records would have showndeliberate compression of the employee complementprior to June 6 and that such compression was for thepurpose of avoiding the reinstatement of strikers. TheTrial Examiner concluded that the strike-settlementagreement was part of the Respondent's scheme toavoid reinstatement of strikers. He also found that thestrike-settlement agreement, which by its terms cut offreinstatement rights, after 6 months, was invalid ascontrary to public policy, and for this and otherreasons was no defense to the Respondent's failure to2N.L.R.B. v. Fleetwood Trailer Co.,389 U.S. 375.3 The Respondent asserts that a number of the above jobs were filled bypermanentreplacements during the strike. However, as found by the TrialExaminer,'theRespondent failed to prove suchassertionasthe465rehire Leon Cook .because he applied for reemploy-mentone working day afterthe time specified in thestrike-settlement agreement,--Respondent's failure torehire other strikersas jobs became available, ,andRespondent's, discriminatoryrehiring of strikers asnew employees on and after June 7, 1969, withouttheiraccumulated seniority and otherrights andprivileges.The General Counsel excepts,inter alia,to thefailure of the Trial Examiner expressly to find-that theabove acts of discrimination occurred-and constitutedremediable unfair labor -practices- regardless of the"validity" or "invalidity" of the strike-settlementagreement. We find merit in this exception.We find it unnecessary to consider and do notdecide whether the, strike-settlementagreement wasvalid or invalid because of the various provisions andlimitations contained therein. Rather, we adopt andrely solely on the Trial Examiner's conclusions thatthe strike-settlement agreement was part of a schemeby Respondent to avoid reinstatement of strikers andthat if this were not its scheme, the Respondent wouldhave had openings for all unreinstated strikers on orafter, December 7, 1968. In our view, these conclu-sions are amply supported by evidence adduced bytheGeneral Counsel showing the following: (1) Adramatic increase in new hires after the preferentialperiod, i.e., after the expiration of the strikers' rightsunder the settlement agreement; (2) a substantialincrease in the percentage relationship of overtimehours in the plant to total 'planf`hours' during thepreferential period; and (3) the unexplained failure of'theRespondentto reinstatethe night shift in thespring department which encompassed a total of 16jobs; to rescind the abolition of'leadmen's jobs in thebattery and electric car departments formerly held bystrikers,while continuing leadn eii's jobs held bynonstrikers in other departments; and to fill otherjobs previously held by strikers, including-shoe, sort,and clean in the brake shoe department;- cutt'ing-grinding, assembly class 1, and Welder class 21n theelectric car department; forming room helper andoperator, plate paste, and finish line in the batterydepartment; and die filler, grind printing, grind form,paint pack, block grind, saw operator,block press,and block press helper in the lasco department.3 Inour view, the foregoing factors makea prima faciecaseofmanipulation by Respondent, of, the settlementagreement to accomplish 8(a)(3) discriminationagainst strikers. Like the Trial Examiner,we are notpersuaded that thisprima faciecase was rebutted bytheRespondent's attempt to show' that there was'replacements were new hires who wereonlyclassified "traineese'and paidat a lower rateof pay thanthat establishedby theRespondent for theabove jobs. As it happened,many of these new hires left the employ of theRespondentduring thepreferential period and were not replaced. 466DECISIONSOF NATIONALLABOR RELATIONS BOARDincreasedproductivity during the preferential period(December 1968 through June 1969) over the compa-rable 1967-68 period in the spring, brake shoe, andelectric cardepartments 4 or by the Respondent's oraltestimony that 'the- substantial increase in new hiresfollowing the end of the preferential period was due totwo large orders in the electric car department and aseasonal increase in businessinthebatterydepartment.5 We adopt-the Trial Examiner's conclu-sion that Respondent's actions during and after thestrike-settlement agreement were "'motivated by adesireto'penalize the strikers."In theUnited Aircraftcase, issued this day,6 wehonored a settlement agreement as dispositive of therights of unreinstated economic strikers. One condi-tion there cited,' however, was that the agreement notbe "intended to be discriminatory or misused byeither party with the object of accomplishing adiscriminatory objective." Implicit in any strike-settlementagreement is the understanding that allparties will make a good-faith effort to comply with itsterms, or, at the least, that'tthe agreement not beintentionally utilized asa meansfor defeating thereinstatementrights` of strikers contemplated by thestatute.?Where such discriminatory manipulation hasbeenshown, as here, we are unwilling to accord theliteral terms of the agreement final and determinativeweight. The policies of the Act would hardly beeffectuated by, our deferring to an agreement, theterms of which have been utilized by Respondent in amanner as tocloak discrimination against strikers.We conclude, for the reasons indicated, that, afterterminationof the strike, Respondent discriminatedagainst striker applicants, as alleged in the complaint,as job openings became available, in violation ofSection 8(a)(3) and (1) of the Acts We find addition-ally that, as a part of its scheme to delay or avoid therehiring of,strikers, the Respondent required strikerswho were rehired after June 6, 1969, to apply foremployment as new employees, thus discriminatorilydepriving them of seniority and other benefits4We adoptthe Trial Examiner's rejection of thisreason asserted byRespondent for not hiring more strikers duringthe preferential period.Weagreewith the inferencewhich the Trial Examiner drew from theRespondent's failure to adduce records of orders from customers duringthis period,that;suchrecords wouldhave shown sufficientorders on handto restore the prestrike complement,were it not for the Respondent'sincrease in overtime from5 to 15percent over the comparable1967-68period.We note that the increases in overtime in these departments were,respectively,from,8.3 to` 16 percent, 2.7 to 15.5 percent, and from .2 to 7.7percent.SWe observethat an analysis ofthe record belies the defense alleged byRespondent in the pleadings that the new hires sinceJune 6,1969, were nothired to replace unremstated strikers,but were hired to fillthe above-mentioned seasonal needs.Wade,Respondent'spersonnelmanager,admitted,in ,his testimony thatmany werereplacements.Assuming,however,that, the new hiresin, theelectric carand battery departmentswere not replacements but extras,thiswould not account for thesubstantial increase in, new hires in otherdepartmentswhere there weredependent thereon in further violation of Section8(a)(3) and (1) of the Act.THE REMEDYWe adopt the Trial Examiner's recommendedRemedy herein, as modified in the following respects:1.As contended by the Respondent and concededby the General Counsel, and in accordance with theallegations of the complaint, the Trial Examiner'srecommendations that the Respondent offer rein-statement, with backpay, are adopted only as to thoseunreinstated strikerswho made application forreinstatement, including Leon Cook,, and not as to allunreinstated strikers.2.'As the Trial Examiner in his Decision did notpass on the Respondent's contentions that certainemployees had failed to respond to invitations todiscuss job openings and thus were not entitled toreinstatement, but only referred to the fact that fourof the strikers had found regular and substantiallyequivalent employment, and as he made no finding asto certain employees whom he ordered reinstated butwho the parties agree were not strikers, we shall leaveto compliance a determination of who these individu-alsare, and whether or not they are entitled toreinstatement and/or backpay under the terms of ourOrder herein.CONCLUSIONS OF LAW1.The Respondent, Laher Spring & Electric CarCorp.,_ is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.The Unions, International Association of Ma-chinists and Aerospace Workers,,AFL-CIO, and itsLocal Lodge 2350, are labor organizations within themeaning of Section 2(5) of the Act.3.By refraining from materially increasing itswork force and reverting to its, prestrike unit comple-ment following termination of the strike to June 7,1969,the6-month period in the strike-settlementmemorandum, in order to avoid recalling or rehiringlarge numbers of unremstated strikers.Thus, the numberof new hires mrelation tounremstated strikersas of the end of the period from June 6,1969, to the end -of that year were 6 to 7 in the spring department and 7 toI I in the lasco department.sUnited' Aircraft Corporation (Pratt and Whitney Division),192 NLRB62.7 See the opinion of JudgeClariein Lodge 743, PAM v. United AircraftCorp.,299 F.Supp 877, 898 (D.C. Conn., 1969):These contracts carried withthemthe obligation of mutual goodfaith andfair dealingin their execution;and national labor law policyinfusedan additional element, namely thatstrikerscould not bediscriminatedagainst in the administrationof the recallprovisions inthe agreements.BMoreover,we find, in agreementwith the General Counsel, that theRespondentdiscriminated additionally against Leon Cook by failing toreemploy himbecause of his protectedactivities of joining with the Unionas party plaintiff in a suit against the Respondent, and other employersalleging that they conspired to prevent union organization of'employees. LAHER SPRING & ELECTRIC CAR CORP.unreinstated striker applicants, by failing to recall orreinstatesuch applicants as vacancies occurred, byusing the strike-settlement memorandum as a deviceto, prefer new hires over such applicants and to defeatthe reinstatement rights of strikers, and by discourag-ing such applicants by requiring them to come back towork as new employees, with loss of seniority andother benefits dependent thereon, because theyparticipated with the Unions in a lawful strike, theRespondent has discouraged membership in andactivities on behalf of the above labor organizations inviolation of Section 8(a)(3) of the Act.4.By refusing to reinstate Leon Cook, because hewas - engaged with the Unions in a suit allegingviolations by the Respondent and others by reason ofa conspiracy to prevent union organization, theRespondent has discouraged membership in andactivitieson behalf of the above labor organizations inviolation of Section 8(a)(3),of the Act.5. 'By the above conduct the Respondent hasinterfered with the Section 7 rights of striker appli-cants, employees of the -Respondent, in violation ofSection 8(a)(1) of the Act.6.The above unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby ordersthe Respondent,Mississippi, its officers, agents, successors,andassigns,shall:1.Cease and desist from:(a)Compressing the unit complement in order toavoid recalling or rehiring unreinstated employeestriker applicants, intentionally refraining from recall-ing or rehiring such employees, using the strike-settlementagreement as a device to prefer new hiresover such employees,-or discouraging such employeesby requiring them to return to work as new employ-ees, with loss of seniority and other benefits depend-ent thereon, because such employees participated in alawful strike on behalf of International Association ofMachinists-and Aerospace Workers, AFL-CIO, andits Local lodge 2350.-(b) Refusing to reinstate Leon Cook because of hisunionactivities.(c) In any other manner discriminating againstemployees to encourage or discourage membership ina labor organization.(d) In any other manner interfering with, restrain-9In the event that this Order is enforcedby a Judgment of a UnitedStatesCourt of Appeals, the words in thenotice reading"POSTED BYORDEROF THE NATIONAL LABOR RELATIONS BOARD" shall be467ing, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.,2.Take the following affirmative action which, isnecessary to effectuate the policies of the Act: -(a)Offer to employees referred to in our Decisionand determined upon compliance as entitled theretoimmediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantiallyequivalentpositions,without prejudice to theirseniority and other rights and privileges previouslyenjoyed, and make them whole for any loss ofearnings they may have suffered as a result of thediscrimination against them in the manner set forth inthe section of the Trial Examiner's Decision entitled"The Remedy," as modified in the Board's Decision.(b)Notify immediately the above individuals, ifpresently serving in the Armed Forces of, the UnitedStates,of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act.(c) Preserve and, upon request, make, available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze and compute theamount of backpay due under the terms of this Order.(d) Post at its plant in New Albany, Mississippi,copies of the attached notice marked "Appendix." 9Copies of said notice, on forms provided by theRegional Director for Region 26, after being dulysignedby Respondent's representative,, shall beposted by it, immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by- anyother material.(e)Notify the Regional Director for Region 26, inwriting, within 20, days from the date of this Order,what steps the Respondent has. taken to complyherewith.IT IS HEREBY FURTHER ORDERED that the complaintbe-dismissed insofar as it alleges that the Respondentviolated the Act by other acts and-conduct.;MEMBERS FANNING AND BROWN, concurring: - - -For the reasons stated in our dissenting opinion intheUnited Aircraftcase,supra,,we would sustain thecomplaint in this case whether or not Respondentdiscriminatorily failed to comply with the strike-settlement agreement respecting the restoration ofstrikers. In our view, underN. L. R. B. v. Fleetwoodchanged to read "POSTED PURSUANT TO A JUDGMENT OF THEUNITED STATES COURT OF APPEALS ENFORCING AN ORDEROF THE NATIONAL LABOR RELATIONS BOARD." 468DECISIONSOF NATIONALLABOR RELATIONS BOARDTrailerCo.,389U.S. 375, parties may not byagreement,albeit in good faith, curtail thereinstate-ment rightsof strikers'at least until the normal level ofprestrikeproduction is reached.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in oractivities on behalf of International Association ofMachinists and Aerospace Workers, AFL-CIO,and its Local Lodge 2350, or` any other labororganization, by compressing our work force orusing the strike-settlement agreement with theabove Unions to avoid recalling or failing toreinstate strike applicants or preferring nonstrikerapplicants.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights to self-organization, to formlabor organizations, or to join or assist theInternational Association of Machinists' and Ae-rospace Workers, AFL-CIO, and its Local Lodge2350, or anyother labor organization, to bargaincollectively, through representatives of their ownchoosing, and to engage in, other concertedactivities for the purposes of collective bargainingor other mutual aid or `protection, or to refraintherefrom.WE WILL offer to Leon Cook and to those otheremployees who applied for reinstatement follow-ing the strike commencing on September, 23, 1968,and who have not rejected an offer of former orsubstantially equivalent employment by the Em-ployer, and who have not been reinstated, immedi-ate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to' substantially equiva-lent positions, without prejudice to their seniorityor other rights and privileges previously enjoyed.WE WILL make whole the above employees andthose other employees who were rehired butsuffered a , loss of seniority and other benefitsdependent thereon for any loss of earnings andother benefits they may have suffered as a result ofour discrimination against them, with interestthereon computed at the rate of 6 percent perannum.LAHER SPRING &ELECTRIC CAR CORP.(Employer)DatedBy(Representative)(Title)We will notify any of these employees, if presentlyserving in the Aimed Forces ofthe United-States,-ofthe right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance withthe Selective Service Act and the Universal MilitaryTraining and Service Act.This isan official notice and must not-be defaced byanyone.This notice must remain posted" for, 60 consectivedays from the date of posting and must not be altered,defaced, or covered by any other material. ,'Any questions concerning this notice or compliancewith its provisions may,-be directed to the Board'sOffice, '746-, Federal Office Building, 1"67 -North, MainStreet,Memphis' Tennessee' 38103,Telephone901-534-3161.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS S. WILSON, Trial Examiner: Upon variouscharges duly filed between July 17 and November 28, 1969,by various individuals, herein referred to as the ChargingParties, theGeneralCounsel of the National LaborRelationsBoard, 'herein referred to as the ° GeneralCounsel" and ' the Board, respectively, by `the RegionalDirector for Region 26 (Memphis, Tennessee), issued itscomplaint dated ` April' 9, 1970, against Laher ` Spring &Electric Car Corp., herein referred to as the Respondent.The complaint alleged that Respondent had engaged inand was engaging in unfair labor' practicer, affectingcommerce within 'the' meaning of Section 8(a)(1) and (3)and Section 2(6) and (7) of the Labor ManagementRelations Act, 1947, as amended, and herein referred toasthe Act.Respondent duly, filed its answer admitting certainallegations of the complaint but denying the commission ofany unfair labor practices.,II I' '11Pursuant to notice, a hearing"thereon was held before mein Oxford, Mississippi, on various dates beginning on July 6and ending on July 21, 1970. All parties appeared at thehearing, were represented by counselor representative, andwere afforded full opportunity to be heard, to produce andcross-examine witnesses, and to introduce evidence materi-al and pertinent to, the issues. At the conclusion of thehearing oral argument was waived. Briefs^were received onAugust 26,1970.Upon the ^ entire record in the case and from myobservation of the witnesses, I make'the following:1This term specifically mclndes'the attorneys appearing for the GeneralCounsel at'the hearing. LAHER SPRING & ELECTRIC CAR CORP.FINDINGS OF FACTI.BUSINESSOF RESPONDENTThe complaint alleged, the answer admitted, and Itherefore find:Esher Spring &,Electric Car, Corp. is now, and has beenat all times ,material herein, a corporation with an officeand place of business at NewAlbany, Mississippi, where itis engagedin the, manufacture of electriccars,batteries,trucksprings, and brake blocks. During the past 12 months,Respondent, in the course and conduct of its businessoperations, purchased and received at its New Albany,Mississippi, plant material and supplies valued in excess of$50,000 directly from points located outside the State ofMississippi, and during, the same period,, Respondent soldand-shipped products valued in excess of $50,Q00 directly topoints located outside the State of Mississippi.Accordingly, I now find that Respondent is.now, and hasbeen at all timesmaterial herein an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.II.THE UNION INVOLVEDInternationalAssociationofMachinists and AerospaceWorkers,AFL-CIO,'herein calledthe Union,is now, andhas been atall tithesmaterial herein,a labor organizationadmitting to membership-employeesof Respondent.`III. THEUNFAIR LABOR 'PRACTICESA.,The FactsFollowing two unsuccessful organizing attempts byIBEW in 1963 and 1967, on August 7, 1968, LAM LocalLodge; 2350 was certified as the exclusive bargainingrepresentative, for,all-the employees,in"the production andmaintenanceunit at Respondent's plant at New Albany,Mississippi.Negotiations between Respondent and the Union beganon August 29. After four such sessions without reaching anagreement, the Union went out on strike on September 23,1968.Of Respondent's ,143 production and maintenanceemployees in the appropriateunit,,58 left work andpicketed the plant. Admittedly this was an economic strikeand not causedby any unfair labor practices.At the next,negotiating-sessiononSeptember 24Respondent's executive, - vice president and the generalmanager ofthe New Albany plant, Wilbur Laher, requestedthe Union to return the strikers to work, promising thatnegotiationswould continue-The Union refused. Howevernegotiations did continue.-On September 26 Respondent placed a full half pageadvertisement in the local news paper stating thatRespondent .was ' taking job applications for "regularproduction employees as well as skilled workers-" becauseof the strike existing at its plant.2The words-"at least"are here used advisedly for the reason that thisfigure, like most of the other figures to be used-herein,are compiled from anumber of-exhibits in evidence.Many, of these exhibits do,not agree. Somecontained pencilled inserts and exclusions without explanation.A numberof employees'names appear'on one exhibit and thereafter disappear469For quite some time prior to the strike Respondent hadhad a night, or second, shift composed of some 13- to 16employees. However, with the advent of the strike thissecond shift was abandoned and the nonstriking employeesthereofwere combined with the remaining day-shiftemployees in order to continue the day shift in the plant.Respondent continued to operate the plant throughouttheperiod of the strike using nonstriking employeestogether with new employees hired from September 24 onthroughout the whole period of the strike. During the strikeperiod Respondent hiredat least.36 new employees whowere almost without exception classified as "trainees",-and.paid at the minimum rate of $1.60 per hour.2In addition to these 36 newly hired employees, 8 strikers,according to Respondent Personnel Manager Wade andaccording to the figures I have compiled, abandoned thestrike and returned to work. Before placing these returningstrikers back on their regular jobs at their former rate of paywith their former seniority and other rights, Respondentrequired each of these returning strikers to execute thefollowing application:APPLICATIIRi BY STRIKING EMPLtlYEEFOR REINSTATEMENT-I do hereby unconditionally apply for reinstatementby Lasco Brake Products corporation on the job clas-sification held by me immediately prior to September 27,1968, (the date of the strike). In the event that thereis presently no vacancy in such job classification (choseone of the following);1 ]1. I desire to obtainreinstatement as anemployee of Lasco Brake Products-Corporation in anyother job classificationnow open orin which theremay be an opening for which I am qualified by mytraining or experience.[]2.1 desire to be placed on a preferentialhiring list for reinstatement only in my former jobclassification (held at the time of the strike) if andwhen that vacancy may result requiring the hiring ofemployees.-[ 13.1 do not wish to be placed on a-preferentialhiring list for the reason that[ 14.I understandthat if I electto be placed on apreferentialhiring listI must keep Lasco BrakeProducts Corporation advised of any change in myaddress,and Imust report for work within three(3) dayswhencalled or notified.Presented:Dated:Signature of ApplicantTime:Acknowledge By:PresentAddressAccording to Respondent's brief, "The people hiredduring the strike were permanent employees." 3As noted heretofore, the parties continued negotiationsthroughout the whole strike period. At the tenth--and,nextto last negotiating session held on November 20, 1968,there was some conversation between the parties in regardwithout explanation. The words used are toindicate that the numbers maynot be complete.3At this time Respondent had a 60-day probationary periodfor all newemployees. On December7, 1968, this probationaryperiod was extendedto 75 days by the collectiveagreement signed that day. 470DECISIONSOF NATIONALLABOR RELATIONS` BOARDto the method of returning-thestrikers to work at the end ofthe strike.`Faced^with'the, knowledge that°14 strikers had deter-mined',to return to work on December 9 if no agreementhad- been reached'between the parties by, that date, the'Unionat'the last"negotiating Session on December 5, 1968,capitulated and`agreed to'accept the Respondent's` offer ofa' 3=year,contract,With animmediate "5-cent across-theboard`wage=mcrease too befollowed by two 10-cent annualincreasses'thereafter.Uri to- -'the date of this capitulation, theUnion,through'its'-bargaining representative,'W. D.Christy,had been insisting on a contract of 1-year'durationwith a larger across`-#the-board wage increase.At theDecember 5' meeting Respondent produced adocumententitled "Memorandum as to Reinstatement ofSinkersof .La1 er`Spring,&,,Electric Car Corp"which, asoriginally drafted,provided that the strikers would have 3days,in, which to make personal application for reinstate-mentyand, that all' rights ,of reinstatment would expire, 6months from the date of the execution of the memorandum.The Union requested that the rights of reinstatementshould continuefor Aperiod of I year.Respondent finallyagreed to a 5-day period for making application but insistedthat the strikers rights to reinstatement should expire in 6months inorder,as it argued,that the memorandum should"conform",, to the, collective-bargaining agreement whichprovided that an employee laid off for a period of 6 monthslost his status,as an employee.Again the Union capitulated.It was agreed, that the collective-bargaining agreement andthememorandum would be executed by the-parties onDecember 7 after Respondent had them typed.On the, -evening of December 5, Christy read thecollective-bargaining,agreement and the memorandum tothe strikers at a union meeting.Itwas voted-by thosepresent to accept both.On two occasions,one being at the negotiating meeting ofDecember,5 and the other a 'day or so later,Laher wasasked,by, union negotiating committee members when thenight shift-,was going to be reestablished.On the firstoccasionLaher'answered that it-would take at least 2 weeksto reestablish the,second shift and on the second occasionhe answered that the second-shiftwould not be ^reestab-l'ished until after " the Christmas holidays.Laher recalledthese two inquiries and his answers thereto which, in hisversion, varied,only slightly in phraseology from thattestifiedto by the GeneralCounsel'switnesses.Laher,however, testified that, "No statement that we would start anight shift was ever made,no commitment as such."Accepting Laher's,slight,,change in phraseology and hisassertion that"No commitment as such"was ever made, Imustfind'-that the clearimplicationof Laher's answers wasthat the second shift would be reestablished in the nearfutures Howeverthe second shift,in fact,had not beenestablishedas' of the dateof the hearing herein.As arrangedon` December;5, the parties signed up thecollective-bargaining agreement on' Saturday, December 7.Article XI of this agreement provided as follows:New employees shall be considered probationaryemployees'untiltheyhave continued employ of theCompany for (75) days. Thereshall be no seniorityamong probationaryemployeesfor (75)days.Aftersuch time,theirseniorityshall start from the latesthiring in date.6.2.Seniority by department,within jobs classifica-tion,shallbe recognized in layoff and recall ofemployees;-itbeing the intent of this provision thatwithin a classification in any of the present7 (or ` any `subsequently created departments) ;the employees withthe most seniority willbe laid off last'in-the event of areduction in'-force,and' recalled liefore"an'employeeIwith less'seniorhy'in, the'event of recall of,employeesafter layoff,-unless otherwise-specified in this -agree-ment.Employees with seniority who-are laid offshall remainon the seniority list for 6 (six) months from such date oflayoff.On this sameday, Saturday,December 7, the parties alsoexecuted the following memorandawhich read as follows:LAHER SPRING AND ELECTRIC CAR CORP.Thismemorandum of agreement' entered into by andbetween Laher Spring and Electric Car Corp. (and itsassociated', companies ,Lasco Brake Products Corpora-tion, - andLaher BatteryPr'oducti'onCorporation),hereinafter called the Company,`and The InternationalAssociationofMachinistsand Aerospace Workers,AFL-CIOand itsLocal Lodge No. 2350,-hereinaftercalled the Union,witnesseth:That the Unionis the certified bargaining agent ofcertain ofthe employees of the Companyat its NewAlbany, Mississippi plant.Certain ofthose employeesof, the Company havebeen on strike duringthe negotiation,of a collectivebargainingagreement,and thecontracthas now beenagreed to andhas'been executeduponthismemorandum and is incorporated herein byreference.In order to provide-fora regular andorderly return towork" of those strikingemployees still out on strike whodesire to return, it' is 'agreed byand between theCompany and the Union acting' for the'strikers, asfollows:1.All strikerswho, desire,to return to- work shallsign an applicationin the form-attached hereto asExhibit "A" to this,memorandum` within" five (5)'working daysfrom the dateof thismemorandum(Monday through Fridaybeing considered' workingdays), at thePersonnel office ofthe, Company., Anystrikingemployee whofailsto make suchapplicationwithin thattime shall be deemed notto beinterested.inreinstatmentunderthis agreement and willbe consid-ered to haveresignedfrom employment "with theCompany.2.As to employees who requestreinstatement inthe job classification and department in which workingat the timeof going outon, strike, the Company willrecall the employeesin their orderof seniority with theCompany when a job vacancy occursin the c1assifica-'Lion and department of the'stiriking employee. The pay LAHER SPRING & ELECTRIC CAR CORP.shall be at the rate for the job classification as providedin the bargaining contract. Such reinstated employeewill retainfull seniority rights under the bargainingagreement.3.Should the ,employee apply for any job openinghe. can file, within the department inwhich,he worked atthe, time; of strike,the,Company' will consider all suchapplicants for reinstatement-when a job opening occursas,to which there is no-unreinstated,applicant who hadthe classification of the job opening, and will call theperform the rob. The,recalled employee will receive thepay of the job classification ,for which hired, and willretain full seniority rights under the contract.4.-,Should' the employee apply for any job openingand no one is, available under, the provisions ofparagraphs `2 and 3, above tie Company will recall theemployee; who, in, its,, pinioal can best fill the job and if,in a department other than ^ the one in which he workedat the time of going out on strike, he shall retainseniority only' for vacation and holidaypurposes (asprovided' in ;Section 6.7 of the agreement as to inter-departmental transfer).5.Each applicant for reinstatement shall keep theCompany informed as tohiLcurrent address.6.Any -employee' who is notified to report, underhis appcation, shale report for work within threeworking days of"the-mailing of the notice to report byU.S. mail, and` a failure to report within that time-shallresult n a' forfeiture of all rights under this agreementand he shall he deemed to have resigned.7.Alf reinstateient rights of strikers shall expire sixmonths from'the date of'this agreement.8. 'Nothing contained herein shall be construed asany obligation ' by the- Company to create any jobopeningsor to reinstate anyone, except as job openingsoccur in the regular course of the Company's opera-tions,nor shall this agreement require the lay-off ordischarge of any person now working for the Company.9.No exercise of discretion by the Company underparagraphs 3 and 4, above, in the filling of job vacanciesshall be subject to grievance or arbitration under theterms of the bargaining agreement, or otherwise.,Attached to this memorandum at this time, and for the firsttime, was a form of the application to be executed by theindividual striker applicants which read as follows:APPLICATION BY STRIKING EMPLOYEE FOR'REINSTATEMENT1.Ido hereby unconditionally apply for reinstate-ment by Laher" Spring and Electric Car Corporation (or1- It wasstipulatedat the hearing that onOctober 11,1968,a civil actionstyledI.A.M., et al. v. U.S. Extrusions Impacts,et al.,was filed in theUnited States DistrictCourt for the Northers District ofMississippi inwhichLeonCook was a named partyplaintiff andRespondent was namedas a party defendant.This action broughtunder theCivilRights Statutecontained an -allegationthat therewas a-conspiracyamong certain officialsand personsinUnion County,includingRespondenthere,to preventunion activity.Subsequently the complaint was dismissed as not stating acause of action.471its associated companies, Lasco Brake -Products Corpo-ration_or Laher Battery Production Corporation) in theDepartment and job classification held by me- immedi-ately prior, to September 23, 1968, (the date of strike).'2. 1 desire to be placed on a preferential hiring list forreinstatement only in my former job classification and -Department (as of September 23, 1968) if, and when, avacancy occurs in that classification within 6 months.3. I desire to be placed on a preferential hiring,list forany job opening in the Department where _ I wasemployed on September ' 23, 1968, which occurs within 6months andwhich, in the opinion, of the Company, I amqualified to fill.4. I desire to be placed on a preferential hiring list forany job opening in the Company in any Departmentwhich occurs within 6 months and which, in the opinionof the Company, I am qualified to fill. (I understandthat in going into another Department, I forfeit seniorityexceptastovacationandholidayrights).I understand I must keep the Company informed of anychange of address, and must report within 'threeworking days after being notified to do so, or else I willforfeitmy rights to reinstatement: I further understandthat my right to reinstatementwill expireat the end of 6months if I am not called to work within that time.DATE:Applicant forReinstatementAddressApplicationreceived by:On Saturday,December 7, and throughout the workweekendingFriday,December 13, most,but not all, of thestrikers executed copies-of the application form providedby Respondent exercising;one- or more of the variousoptionsprovidedthereon.Although Saturday was not aworkday atthe plant, Personnel Manager Wade acceptedthe numerous applications for reinstatement executed thatday withoutquestion.On Saturday,December 14, strikerLeon CookappearedatRespondent'soffice for the purpose of applying forreinstatement.Cook had, takeninterim employment duringthe strike at a meat packing plant some 30 miles' fromRespondent'splantandhad beenunable-' tomakeapplication earlier due to this employment.When Cookinformed Wade on this occasion thathe desired to file anapplication for reinstatement,Wade refused to allow Cookto do so on the groundthat Cookwas a day-late in makingapplication and to allow him-to' do so under thatcircumstance"would break the contract[memorandum]. "4The record shows that at the time of the strike onAt the hearing Respondent's counsel stated:Well,Mr.Examiner,Mr. Cook sued Laher Company ina law suit inwhich he saidhe didn't even knowhe was a partyuntil his depositionwas taken.After he became a party he didn't withdrawthe suit,althoughhe said' he didn't have anyintentionof suing anybody at the time he wasexamined.I think it is significant that theLaher Company did not reply to hisChristy letterbecause theLaher Companydoesn't care to have Mr.Cook working for them as a result of`this incidentof the law suit.(Continued) 472,DECISIONSµ-'OFNATIONALLABOR RELATIONS BOARDSeptember 23, 1968,` Respondent had 143 employees ofwhom 37 were classifedas trainees while the remainder hadjob classifications 5r"During the' period of the strike, - 'September , 23 , "toDecember 7, Respondent hired at least 36 new employees,most, allof ;whom were classified as trainees at ,theminimum, rate of, pay of $1.60 per hour. Eight. strikersabandoned the .strike and returned to their- previouspositions with all rights and privileges.The payroll of December 6 "shows' that on' that dateRespondent had 117 employees Of whom°53 were classifiedas "trainees:"In May and June 1969, as the expiration date of June 7approached when, according to the reinstatement memo-randum, the-.rights of the strikers to reinstatement was toexpire,many ^ of the still, nonreinstated strikers filed whatwas-called in this record the Christy letter with.Respondent,which read as follows:Gentlemen:- As you -know,, I participated in the strike at- yourCompany which was called offon(date ).I hired ,in, at your Company on or about( date) Iworked in the following classifications,(item,),(item),(item).At the time of the strikeI-wasa (item).I am interested in recall and wish to be recalled whenan opening occurs in my classification or any compara-blejob.Please treat,this-as a continuing request. My presentaddress is:( address). Should there be any change ofaddress, you will be advised.Sincerelyyours,On,June 6, ,the day prior toAhe reinstatement expiration -date,, Respondent . answered all - such Christy letters as,follows:June 6, 1969We have received your letter dated; Mayr9th, 1969,stating,, that you wish- to be listed for continuingemployment with us.` .,In .order to do this, we request ,that ,you come to our ,office-.and file an application for employment with us,,,and keep it— in a currentstatus as,.has,- been, ouremployment policy, for many years. Rules for-, keeping,..your application. current are pos d, in the employmentoffice for your convenience. On June 7th your currentapplication has become inactive. -Therefore, we again wish to advise that if, you still, wishto be placed-on-the-active job applicant list, please cometo our officeany,work day between-,8,vA.M,.and 12Noon to file an application in accordance with the rulesposted in the employment office, as a letter cannot beChristyletter and we haven''theardanythingelse about it.I ,am saying.that the Company doesnot want to rehireMr, Cookandthis is one reasonwhy they donot,yes,thathe participated in thissuit and thathe participated in it after he-said he-didn't know he wasdoing so but continued todo it. [Emphasissupplied.],5 It is amootquestion, as towhether these "jobclassifications;'wereactually,job classificationsormerelyjob descriptions.According to thetestimonyof Laher,the men holding job classification status were trainedconsidered a' formal job application in accordance withour 'employment policies..'Sincerely,.`^On or about June'4,1969;nonreinstatedstriker°James A.Carwyle, whose - eniployinent with -'Respondent began , inMatch 1965, reported to. the personnel office in an`swer` toWade's telephone call`to him about reinstatement: In theoffice; Wade told Carwyle'tliat he'had an opening m-thebrake department. Carwyle said thatM'he would'take the jobbut ,remarked that ' he- had ' opted on the'- reinstatementapplication form for a job in his formerlaic"'department,When Wade checked Carwyle's, application' , form ' andfound Carwyle's statementto' be-`true,'Wade stated thatundertheterms ' of - 'the ^,_reinstatement' 'contract(memorandum), he 'could not -transfer Carwyle to' anotherdepartment and -would, therefore, give thejob to" CharlieMcKenzie," another nonreiirsta'ted'° striker ' As ' °Carwylestarted to leave the office,WWadesaid that ther`e' wasa job inthe lasco department but that he, Wade, did ndt'know whatitwas but would let Carwyle know by_telephone.,earwyle isbeenstillwaiting for that telephone call.y.Carwyle has "n,reinstated.^^McKenzie was reinstated on June,9,1969.,During this 6-month h period ending June 7, 1969, at least23 of. the "permanent replacement"1employees hired byRespondent during the strike left Respondent's ,employ.Prior to June 7 Respondent replaced theser23 with=one newhire,McIntosh,,on December 7, 1968,6 and,by,'recalling andreinstating 10 strikers. These reinstated strikers all returnedto their .old jobswith the 5-cent incresenpay;as;called-forby the collective-bargaining agreement ofecember 7_ andwith all rights and other privileges previously earned intact.The records show,, that after June-7,.1969, and for the restof - the year of,196.9.Respondent hired, as new employees, asfollows:month",-New Hires ° ° , Stri'1Cer~'s'June,JulyAugustSeptemberOctober14November3December-:<40All' these strikers reinstated or employed after June 7returned-as probationary-employeeswithout their .previous-ly earned seniority or other previously earned rights andprivileges, such as vacation rights. They-also were -employedand skilled operators.On the other hand,"the testimony.of, the witnesses forperformmany,ifnot all, ,of, the operations performed in his- owndepartments.The testimony of Caber,however,provedthat an employeewould remain a "trainee"_formany,months,before receiving a, jobclassification whichentailed higherpay.,-__,eThetypedpayrollofDecember''6,1968,-contains the name ofMcIntosh inserted in pencil.Another stipulated exhibit gives the senioritydate of McIntosh as December 7, 1968.It thus appears clear that McIntosh LAHER SPRING, & ELECTRIC CAR CORP.in whatever jobs Respondent desired,them to occupy and atthe rate of pay Respondent desired to pay.The number of - new hires during this period alsoconclusively proves that there were jobs available atRespondent's plant- for all the strikers-if Respondent haddesired to hire the'nonreinstated strikers.B.ConclusionThis case deals exclusively with the status and the rightsof`economic strikers. The facts here ate simple and largelyuncontroverted. Except for one 'point the-lawapplicable tothose facts is well settled.On September '23, 196`8, 58 of Respondent's 143production and maintenance employees went out on strikefor the avowed purpose of obtaining bettor 'wages, hours,and working conditions from Respondent in ,a collective-bargaining agreement' then being ' negotiated ` by andbetweenRespondent and the employees' recognizedcollective-bargainingagent, the Union. This was aneconomicstrike and not caused by any unfair labor-practices.As to the status of these,58 economic strikers Section 2(3)of the Act provides in-pertinent part as follows:(3) -The term `employee' ... shall , include, anyindividual whose work has ceased' as a consequence of,or in connection with, any current labor dispute , . .and" who has not obtained any other regular andsubstantially equivalent employment ... .Thus the aforementioned 58 strikers whose, work hadceased asa consequence- of, or, in connection with, thecurrent labor dispute and who had not obtained any otherregular or substantially' equivalent employment remained"employees" of Respondent.During the course of Vie strike from September 23, toDecember 7; 1968, eight of the strikers abandoned thestrike and returned to work with Respondent. They werereinstated to their former positions with an, their formerrights and privileges including,seniority. As these eight hadbeen reinstated to their' regular employment with Respon-dent, we have nothing further to do with them in thisDecision. In addition, in order to maintain its operations,Respondent hired at least 36 new employees as "permanentreplacements" of the 50 employees still on,strike. ,On December 5, 1968, threatened with the defection of 14more strikers, the Union capitulated and agreed to a 3-yearcollective-bargaining agreement with annual wage increas-es acrossthe board of 5-10-10 cents although prior theretothe Union had been insisting on a 1-year- contract with agreater wage increase.As of the date of this capitulation Respondent had apayroll of 117 employees as compared to a total of 143 atthe commencement of the strike. Thus there were 26 vacantpositions in Respondent's plant as of December 7.On December 7, as agreed, the Union executed thecollective-bargaining agreement and a document entitled"Memorandum as to the Reinstatement of Strikers ofLaker Spring & Electric, Car Corp." This documentprovided that each individual striker who desired reinstate-ment to employment must make application therefor onforms prepared by Respondent within the next 5 working473days,Monday through Friday,. This memorandum con-tained the following provision:7.All reinstatement rights of strikers shall expire sixmonths from the date of this agreement. [Le. on June 7,1969:]The negotiation of- this. memorandum had been perfunc-tory at best. Respondent had .agreed to extend the time forfiling applications for reinstatement from 3 to 5 days butrefused to extend the reinstatement expiration date from 6months to a year. Admittedly . the memorandum wasdrafted and proposed by-Respondent.`Most,ifnot-all,'the strikers applied for, reinstatementwithin the 5-day period on forms setting forth four differentoptions, as prepared by Respondent.Many of theseapplications were executed on December 7, -which was nota working day as required by the memorandum. Howeverthese applications were'accepted.without question.One notable exception to the above 'was striker LeonCook who, because of his interim employment was unableto apply until Saturday, December ' 14. Personnel ManagerWade refused' to accept Cook's application on that day onthe grounds that to do so would be a' breach of theagreement (memorandum). Cook was known by Respon-dent to be an officer of the local union as well as a namedplaintiff in a case under the - Civil Rights law chargingRespondent with being a member of -a' conspiracy toprevent union activities in Union County, Mississippi,where Respondent's plant is located. Respondent became astrict constructionist of the memorandum in Cook's case.The "law applicable to economic ,strikers is succinctly setforth ' in the case of_C II Genther & Sot, Inc., d/b/aPioneer' Flour Co.,427 F.2d983, 984-986,,,where the FifthCircuit -Court of Appeals speaking through Judge Wisdomheld as follows:The "Board further found that the Company violatedSection 8(a)(3) and '(1)' of-the Act by discriminatorilyrefusing to reinstate strikersWilburn, Samudio, andWoytasczyk at the end. of the strike, by failing to recall14 strikers when their jobs became available upon thedeparture of temporary or permanent replacements,andby discriminatorily reducing the seniority and otherbenefitsofRobles and Villarreal after they werereinstated. (The Trial, Examiner had not found an8(a)(3) and (1) violation in the failure to recall 1 l of thestrikers because their replacements, although departed,had been "permanent").An employer may not, upon termination of aneconomic strike, refuse to reinstate the strikers becauseof their participation in the strike.Phelps Dodge Corp. v.N.LRB.,1941, 313 U.S. 177, 189, 61 S.Ct. 845, 85 L.Ed.1271;N.L.RB. v. Albritton Eng. Corp.,5 Cir. 1965, 340F.2d 281, 283, cert. denied, 382 U.S. 815, 86 S.Ct. 31, 15L.Ed.2d 62;N.LRB. v. Marydale Products CO.,5 Cir.1963, 311 F.2d 890, 891-892, cert. denied, 375 U.S. 817,84 S.Ct. 53, 11 L.Ed.2d- 52. It is also settled thatalthough an employer may hire permanent replace-mentsduring the course of the strike in order tocontinue his business, and is not bound to' dischargethose replacements in order to create vacancies 'forstrikers wishing to return to work, he may not resort toantiunion considerations in determining which of the 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrikers shall return to fill existing vacancies.N.LR.B. v.MacKay Radio & Tel, Co.,1938,1304 U.S: 333, 345-346,Ed. 1381.Ample evidence supports the Board's finding that theCompany refused to reinstate Wilburn, Samudio, andWoytasezyk upon-termination of the strike for discrimi-natory-reasons, in violation of Section:8(a)(3) and-(1) ofthe Act.Some of the, replacementswhom the Company.1iredduring the strike began leaving shortly after the striketerminated.Although-almost all of -die strikers madeunconditional requests for reinstatement,and althoughthe Union made such-,an offer on behalf of.all of thestrikers. and , continued its efforts, to obtain theirreinstatement throughout the six months following thestrike, the Company did not reinstate strikers to fill thejobs vacated by the replacements, but hired instead newemployees who had never worked - for the,- Company.The Board determined that3 of, the replacements hadonly been -temporary, and that the remaining I1 hadbeen permanent. It further'.,determined that; bothtemporarily and permanently replaced, economic strik-ers are entitled to reinstatement,upon,the'departure oftheir replacements, and therefore that the Companyviolated Section-8(a)(3) and (1) of the Act by ;'g,newemployees, rather than strikers, to fill the vacancies leftby the departure of; the 14 replacements.Economic strikers retain theiremployee status andare entitled to reinstatement upon they departure of theirpermanent replacements.N.LRB. v. Fleetwood TrailerCo., ,1967, 389 U.S. 375, 88'S' Ct. 543, 19bL.Ed.2d 614;Laidlaw Corp. v. N.LRB.,7 Cir.1969; 414 F.2d 99, cert.denied, 1970,'39,7 U.S. 920, 90 S.Ct., 928, 25' L.Ed.2d100;AmericanMachinery Corp.v.N.LRB., 174 NLRBNo. 25 (1969),enforced the Board's findings that'theeleven strikers in question wanted their jobs back, andthe Company failed to meet its burden of establishingthat there "was a legitimate and serious reasonlor notreinstating these employees.The Company had a 60-day training period for newemployees. Three of the replacements hired during thecourse of thestrike failed to 'complete this trainingperiod, and were terminated between February, 14 andMarch 2.In these'circumstances,the Board'properlyfound that these three replacements were not perma-Total'Time PeriodEmploymentSept.23--Dec. 7, 68Dec, 7, 68-June 7,,69June 7,69--July, 69'117I In early January 1969 four of the strikers'had found regular andsubstantiallyequivalent employment elsewhere and hence under theprovisions of Section 2(3) of the Act were no longer employees ofRespondent.s,At'-rhohearing and in its brief Respondent argued that theSept.68 '143nent replacements for strikers,but only temporaryreplacements.Kansas MillingCo.,97N.LR.B.219; 226(1951). The Company'sfailure to "reinstate the strikerswhose positionsthey, had `vacated,was unlawful.N.LRB. v. Marydale -Products,. 5-Cir.1963,311 F.2d890, cert.denied, 375 U.S. 817;84 S.Ct. 53.The Companydid reinstatetwo of thestrikers,Robles and Villarreal,upon,the departure of theirpermanent replacements.Ten days later they wereinformed that because-of a "new law"they would haveto`fill out, application forms,,would not becovered-,byinsurance for `30e days, and would lose their seniorityand vacation benefits.In short, theywere treated a's newemployees.Failure to accord these two employees fulland complete,reinstatement was clearly'discriminatoryand unlawful.The"recordin the' instant matterproves that within thememoranduin.'s' 6-month period from December 7, 1968, ;toJune, 7, l%9,at least 23of the newlyhired,"permanentreplacements" left Respondent's employ. To replace these23' Respondent hired L new man(McIntosh) on December7 and`reinstated 10 strikers to'` their'former positions eventhough this required displacement of some`of ; the"peranent replacements."These"reinstated`'strikers re-turnedwith theirformerseniority andother rights ^ andprivileges including vacations.Thus as of June 7, 1969,there were 13 more vacant jobs in the plant-or a total of 39vacancies-figured at the-prestlike level of ° employmentwhereas there was a` total of 36'nonreinstated strikers whohad applied for reinstatement?' -As June`7, 1969,` approached, many of thenonreinstatedstrikers renewed their unconditional-request for -reinstate-ment through the Christy letters`Beginning soon,after June 7,1969,with more permanentreplacements leaving Respondent's employ,Respondentbeganhiring in earnest, `Respondent hired 30 individualsprior toe the and of July. Of thesb, 23,wer'e new employeesand 7were strikers.However the seven strikers were hiredas "new employees"stripped of their accumulated seniorityand other rights and privileges., The discrimination againstthe strikers here is patent-unless the strikers'rights toreinstatement expired on , June 7 as provided in thememorandum.From the multitudinous exhibits- in evidence` Isere, thefollowing emerges as to employment:Hire,DeparturesNew.Strikers36823110,7applications filed,either originallyand by the Christyletters,were not"unconditional."As the original applications for reinstatement weredrafted and,prepared` by Respondent,Respondent=must be deemed in beestopped frommaking this claim. , LAHER SPRING & ELECTRIC CAR CORP.This score card proves that there were jobs for all thestrikers interested-in reinstatement. There were 26 unfilledjobs by December 7.. There` were 23 "permanent replace-ments"who quit Respondent's employ by June 7, 1969, ofwhom only, 10,were replaced by strikers. Hence there wereat least 39 unfilledpositionsas of June 7,, 1969.Eighteenstrikersof the 58 had been reinstated while 4 others hadceasedto be "employees" of, Respondent as they had inearly January 11969 -secured regular and substantiallyequivalent employment elsewhere. This leaves a total of 36nonreinstated-strikers and 39, unfilled jobs.The Supreme Court held inthe Fleetwoodandother casesthat "Unless the employer who refuses to reinstate strikerscan show that, his, action was, due to `legitimate andsubstantial businessjustifications,' he is-guilty of an unfairlabor practice." 389 U.S. -at 378., ThePioneer Flourcase,supra,holds,thisto be the'law s Respondent here attemptedto showsome" legitimateand substantialbusinessjustifica-tions" for its failure or refusal toreinstatethese economicstrikers.But none wascredible' Laher testified that during'the 6-month—period 'there-Twas anunexplained ,increase inproductivity- perman at` the plant. ' But the grafts heprepared in order to buttress this assertion proved that theamountof production, was in fact attributable to anundueamountof overtime rather than i&"unexplainedincreasein productivity, a act corroborated by`the overtime recordsin evidence. Laker also testified that no more employeeswererequired''at the pant,cause Respondent had lost noordersduring'the strike" and was able to fill all its` orders.This oral testimony was flatly contradicted°by Respondentcounsels` written explanation'-of Respondent's position tothe legional 'Office in which "he asserted that there hadbeen aloss of -orders ' due ` to poor production during theperiod. In the,light of this contradiction and of Respon-dent'sfailureto' produce-^'any "company records tocorroborate or reconcile these divergent positions, I cancredit none of Respondent's allegedbusinessor economic-explanations and must infer that such records, if produced,would have been'? unfavorable to, Respondent's position.Laher's, attempted explanation that Respondent kept norecords of orders, filled or unfilled, or profit and lossstatementssuch as the ordinarybusiness firm today almostuniversallymaintains-isso .incredible as to be unworthy ofbelief.Henceon this proffered ^ evidence as tolegitimateand substantial business justifications, I can only find thatRespondent has proved no ;legitimate or substantialbusinessjustifications for its refusal to reinstate theexperienced economic strikers.Thus the- only defense^-Respondent has is that by theterms of the memorandum the xstrikers' rights-to-reinstate-ment- expired- on June 7, 1969, so that thereafterRespon-dent;was free to hire whom it chose. This defense is a matterof first instance.; Counsel, cite no casesdirectly on point andmy research has disclosed none. All the-other points raisedby Respondent have been decided adversely to Respon-dent's position in thePioneer Flourcase and cases therecited.475In its brief Respondent equates the strikers'right toreinstatement to the right to strike or to seniority rights-andargues"from that that'as the right to strike and'seniorityrights can be bargained away bythe bargaining representa-tive,so then can the right, to reinstatement,I find theargument unconvincing.The right to reinstatement is not equatable with either theright to strike or with seniority rights.-An economic striker's,right to reinstatement is statutory,stemming from Section 2(3) of the Act:It is a right grantedfor the public good to the individual strikers following-anycurrent labor dispute and an unconditional request forreinstatement. A public statutoryright cannot be waived.orbargained away by private parties.That can be done onlyby amendment of the statute.I recognize,that for a number of years a number of Boardand court decisions misconstrued Section>2(3) of theAct byincorrectly engrafting thereon the limitation that once aneconomic striker was "permanently replaced" during alabor, dispute,,.he thereby lost his status as.an"employee"permanently.That error has now been corrected. Thiscorrectionalso eliminates Respondent's defense here.The Actdoes not create the - right to .strike but merelyprotects the use of that-long recognized technique by aunion;or, a group of employees- acting in concert. It isprotection-granted to a, union Or. to-, a , , group ofemployees-not to the individualwk Such protection can bewaived or.bargained away for a consideration orquid proquo bythe Union or the'group possessing that protection.Nor is seniority,a statutory grant.Seniority isrecognizedin the Act as a "term or_condition of employment" -and thusa bargainable issue.Seniority wines into existence only bya unilateral grant from the employer or , through acollective-bargaining contract.As a bargainable term orcondition,of employment,seniority can,alse be waived orbargained, away bythe employees'bargaining;representa-tiveaccording to what they consider,to- be, their -bestinterests.It is difficult to see how the Union, or the bargainingrepresentative here, could waive or bargain away the rightto reinstatement-given,by,statute to, the individual, strikerbecause the bargaining representative;as such, has, no, right,,titleor interest in that right to — rein statement created bySection 2(3)- of the Act. In fact Section 2(3)-is,one of theprotectionswhich the individual enjoys against both hisemployer,,and his union.Without Section 2(3) of the Act,the individual striker would be completely at the mercy,of,unscrupulous employers, and unions in situations `such asthe present.With, Section 2(3) = the striker is entitled toreinstatement regardless of his employer or his bargainingrepresentative.By limiting the rights to reinstatement to a 6-monthperiod and, then not hiring any strikersnduring; that period,Respondent would,and did,-eliminate,as employees thestrikerswho were,of course,.known to be the prounionminded employees.This violates Section 8(a)(1).of the Act.Respondent's briefcandidlyacknowledges, "This con-s There isa lengthyand "erudite;but not-whollycomplimentary, analysisof this phase of thelaw in 77 Yale L.J. 1269. 476DECISIONS' OF NNATIONALLABOR RELATIONS BOARDtract [memorandum]does limit rights the employees haveunder the Act and underLaidlaw and American Machinery."A public-right which can be limited by an agreementbetween,private,parties,can just as'easily,be eliminated by,such private agreement.The old so-calledBalleisencontractcases held that statutory 10 rights are not waived by, privatecontract even with,the individual employee.The samereasoning also appears in the recent caseN.L.R.B: ,v. Mid-States Metal Products,Inc.,403 F.2d 702(C.A. 5).However,even assuming the legality of this',-,documententitled_"Memorandum as to, Reinstatement of Strikers,"which-in the brief is referred to as a "contract,", thedocument must fall for two reasons,neither signatory partythereto had any.property.rights in the reinstatement rightssupposedly,affected by -such "contract"and there was noconsideration^or'quid pro,quogiven-or received, for,,the'private "contract."To paraphrase,the testimony of, one'striker witness,if we.wanted our jobs back,we hadto do itthe:Respondent's way.Accordingly 'I must,-and hereby do, find that the 6-monthlimitation in' the memorandum relied-on by,Respondent,here to be illegal and null and-'void as contrarytopublicpolicy,E,As noted in the,Yale Law J,eurnal article,the above cited,cases reach identical results-but appear`to differ somewhatasdo-'the, proof,required therefor.In,Fleetwood; 'forinstance, `-the Court notes, 'in,,addition to the absende of"substantial, and businessjustifications," the proof of theemployer's 'animus,'' antiunionmotivation,and' inherentdamage' done to union membership whereas the Court inLaidlaw=appears&to,inferthese-latter elements from the lackof proof of subsstantial and business justifications.In -'the' instantcase, unlike,^Fleetwoo4there ist' noindependent'proof of the above referred to elements priorto the appearance of the memorandum.However,theseelements do appear, simultaneously with the memorandum.By December-1968`Respondent^had successfully brokenthe` strike.With the Union beaten,Respondent imposed acollective-bargaining'agreement of--longer duration' andlesser benefits than desired upon the Union,thus indicatingto, all employees the futility of union membership andactivity.'Respondent-then in its memorandum,denigratedthe`-Union by'requiriingindividualapplications for reinstate-ment1by'the=individual strikers in lieu of a blanket requesttherefor-by the bargaining agent.Further^Respondentrequired these individual applications within what 'subgiiently proved 4b be anunnecessarily,if not unreasonably,short periodW5-working days. In'the case of Leon Cook,who- applied for reinstatement 1 day after the `specif ied 5-day -, period,, expired,Respondent refused to I accept hisapplicationon 'the stated,ground that to accept theapplication I day late Would"'breach" the memorandum,thereby successfully eliminating a known union officer andstriker"'In,addition;-to the aforementioned obstacles placed in theway of",-reinstatement by' Respondent's , memorandum,Respondent drafted a form of application requiring the10HopwoodReturningCo.,4 NLRB 922.iiOf course at the hearingcounsel candidly admittedthat Respondentdid not wantto rehire Cookas an employee giving as"one reason"therefor the fact thatCook had been a party to the CivilRights caseapplicant to choose among four different options as to thetype of reinstatement he desired.In the case of strikerCarwyle- Respondent refused to reinstate-him,to the ; jobthen, being- offered-him., upon discoverythati on hisapplication,Carwyle had selected=the incorrect option to fitthejob, ;beingoffered.The -profferedjob,was,then given to-,another. In- short the, memorandum,-and the applicationforms-drafted byRespondent=actually operated as -hin-drances to reinstatement of strikers-rather than as aids. , ,On December5,1968,with employment alreadydown by-26 vacant positions and' witli`Laker implying;but withoutmakingn anydefinite" "commitment,"' that the 13 to 16second-shift jobs would'be reestablished within a matter ofweeks,the6-month-expi'ration' 'of strikers' frights"=`''toreinstatement'appeared more theoretical and real.Actuallythe facts-here prove that, if'Respondenthad chosen to fillthe jobs becoming,vacant 'On and after December7, all thestrikersWouldhave been"reinstated within the 6-monthlimitation period of` the inenmorandum. For -'reasonsunexplained' in'this record;"Respondent did not choose t6'fillthose vacantjobs and then -in aperiod of 7 weeksor lesshired 30 iffdivi_duals,23 of-whomWere new'hires and only7werestrikers.Theseseven"'strikerswere hired -as newemployees,and thusdeprived of'their'seniorityand 'otheraccumulated-rights and privileges.By,lu ing new employ-ees" after J,une 7-R'e'spondentcould and, in effect,, did'nullify the 5,-cent across-the-board wage increase granted inthecollective-bargaining ' agreement of Deceinber'7:;orinstance,Harry,.IDoom,;ayleadegnan,machinist prior o the,11"—was hiredafterJune' 7asa"new machinist, beingstrikeinformed that his formerleaderman'inachinistrposition had^x sbeen ab.olisheci.;Soboomreturned towork, without the 10cents per hour;paid the eade"rman classification and thus 5cents an hour less, than;he waspaidbefore the strike.Respondent's,.actions.iii-, delaying reinstatement: ofstrikers until7and thaftermJuneen rehiring some-strikersonly asnew-employeesare,in the absence of any legitimateand, substantial-busiress,justification-as,bere, explicable,only as motivated-,by'Ea^,desire-,to,penalizethe strikers forexercising`their rights, to-,strike.'and to; join—a union. Suchaction-would tendIto discourage, union membership . andactivity,This uncontroverted-,history,particularly when coupled.withthe lack of any explanationfor Respondent's failure to,reinstate the strikers-as- required,-both by,law and Eby the,terms,of the memorandum,, requires the ;inference .to bedrawn,as I here do,. thatRespondent's refusal to reinstatestrikers for having engaged in union activities including thestrike.Accordingly-Imust,'and' hereby do, find;that Respon-dent's refusal or failure toreinstatethe strikers on and afterDecember 7, 1968,to! thethen 'vacant-jobs and to those -which subsequently''became vacant-amounted to discrimi-nation'and was"intended to discourage union activitiesamong its-employeesin violationof =Section8(axl)`and(3)of the ActagainstRespondent and others.Counsels careful phraseology at thehearing did not eliminate Cook's union membership and strike activities asbeing among Respondents other reasons- for not, desiring Cook as anemployee. LAHER SPRING & ELECTRIC CAR CORP.477IV. THE EFFECTOF THEUNFAIR LABOR,PRACTICESUPON COMMERCEThe activities of 'theRespondent set forth in section III,=above, occurring in connection with the Respondent'soperations described in section, I, above,, have a close,intimate,and-substantial relationship to trade, traffic,,andcommerceamong the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of`dommerce.V. ,THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, ' T shall recommend - that theRespondent cease and desist therefrom and that it takecertain affirmative action designed to effectuate the policiesof the Act.-I have found that Respondent violated Section 8(a)(1)and (3) of the Act by discriminatorily failing and refusingion and after December 7,`,1968',` to offer reinstatement toeach 'of, the economic strikers listed on the attachedAppendix A--,'to' his"'former job'' or one substantiallyequivalent thereto which each held on the date the strikebegan on September 23, -19,68, as such jobs either were or.,became vacant _ for one, reason or another on and afterDecember 7, 1968. I have also found, as the exhibits in thiscase prove, ` that, `absent this diseriminatory failure orrefusal to reinstate,-all such economic strikers having madeunconditional requests for such reinstatement would havebeen reinstated on-r-before June 7;`,1969. I will, therefore,order, Respondent to offer each of the economic strikersimmediate , and. full reinstatement to his former orsubstantially equivalent `position, without prejudice to ' hisseniority or other rights and'^privileges, and make eachwhole-for any ,loss ofearningshe inay,have suffered byreason of the,, discriminatory failure to -reinstate shim bypayment to, each of a sum of money equal to that whicheach normally would have earned as wages from the date ofthe discriminatory failure to reinstate him to the date 'ofRespondent's`offdr of reinstatement less the net earnings ofeach during-such period with backpay and interest thereonat the .rate of 6: percent perannum.As to those economicstrikers hired,by^ Respondent as new employees on andafter June 7, 19'69,1 will order Respondent to pay each, inaddition to the backpay due,for the period prior to, hisreemployment, z the difference between the wages at whichIhe was reempioyed and that which he Would have earned athis former wage, plus the wageincreases' agreed to in thecollective-bargaining agreement-of December 7,1968;, withinterestthereon at 6 percentper annum. I also order that allseniority and other rights and privileges enjoyed prior to hestrike of September 23, 1968, be restored.Because of the variety", of the unfair labor practicesengaged in by-=Respondent,I'-sense anopposition byRespondent to the policies of the Act in general, and-henceIdo find it necessary to order Respondent to cease anddesist from in any manner infringing upon the rightsguaranteed its employees; in Section 7 of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in thecase,Tmake the followingCONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The ' Union is a labor -organization-withinthemeaning of Section 2(5) of the Act.3.By failing to reinstate those employees listed on theattachedAppendix A when , vacancies arose after theirunconditional request for reinstatement on December 7,1968, and by reemploying some of them on and after June7, 1969, as new employees without their accumulatedseniority and other rights and privileges, Respondent hasdiscriminated with respect to their hire,,tenure, terms andconditions of employment, thereby discouraging member-ship'in the Union, and has engaged"in`and lis engaging inunfair labor practices within the meaning of Section 8(a)(3)and (1) of the Act.4.By the foregoing, conduct Respondent.has interfered,with, 'restrained,-and coerced ;its employees in the exerciseof their Section 7 rights and thereby has engaged inandisengaging, in unfair. labor practices- within the meaning ofSection 8(a)(1) of the Act. ,5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.[Recommended Order Omitted from publication.] -APPENDIX ABilly Joe KellyGlen L. RobbinsMarvin WillardThomas ThorntonBillyGeorge DulinHugh AllredReevesW. CobbAlbert DorroughHarold L. HillJollisHollandTroy HolmesHerbert KiddWilliam J. KindsCarl KirkCecil L. LindseyPercyMarzetteAndrew= N. MatkinsJames T. McMillenTroy -MurrayKendrick ReedErnest SandersWm. ArmstrongHarry H. DoomBillyWayne 'Medlin'Carl HarrisAndrewBoatnerJamesA.' CarwyleLeon Cook'Walter DavisBenjamin W. HallJohn R. 'HamblinCleo HerringR.K. Hill,JulianMcCarverElmer E. MillerLeaunzia`SiddellRoy ' Tigner -Thomas R. DillardCarl SneedEdgar CobbBobby J.:BaileyBrown Bell, Jr.Robert BoydJimmy Dillard